John J. Walsh, J.
Motion by defendant-petitioner for leave to reargue original application for a writ of error coram nobis filed June 25, 1959 and denied by this court on August 20, 1959 upon the ground that no triable issue of fact was presented by the petition.
The defendant may not in the guise of a motion for reargument introduce new matter on a motion which has already been denied. Orderly procedure requires a new motion where the defendant feels aggrieved by reason of new or additional facts which were not presented on the original motion (People v. Doceti, N. Y. L. J., Jan. 26,1959, p. 14, col. 6).
Motion for reargument denied. However, the court will consider this motion as a new application for a writ of error coram nobis and will deny the same. The additional facts presented in the affidavit of defendant, sworn to September 1, 1959 and filed September 8, 1959 do not raise any issue of fact (a) that the testimony was perjured, (b) that it was material, and (c) that the District Attorney knew at the time that said testimony was perjurious.